Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-27 of U.S. Application 16/951,211 filed on November 18, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Reasons for Allowance

Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method for observing a magnetic field in a workpiece to determine a mechanical, thermal, and/or electrical property of said workpiece, said method comprises: generating a three-dimensional representation of micromagnetic effects in said workpiece from said measured 

Claims 17-27 are also allowed as they depend on allowed claim 16.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
May et al (USPGPub 20080315870): discloses detecting cracks within a shaft using magnetic field sensing.


Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.